Case 3:19-cv-03046-ELW Document 15 <ifrestricted> Filed 05/15/20 Page 1 of 3
                             PageID #: 543


                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION


 MAUDE V. CASE                                                                   PLAINTIFF

 v.                                  CIVIL NO. 19-cv-03046

 ANDREW SAUL, Commissioner                                                       DEFENDANT
 Social Security Administration

                                 MEMORANDUM OPINION

        Plaintiff, Maude V. Case, brings this action under 42 U.S.C. § 405(g), seeking judicial

 review of a decision of the Commissioner of Social Security Administration (Commissioner)

 denying her claim for a period of disability and disability insurance benefits (“DIB”) under

 Title II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. § 423(d)(1)(A). In this

 judicial review, the court must determine whether there is substantial evidence in the

 administrative record to support the Commissioner’s decision. See 42 U.S.C. § 405(g).

        Plaintiff protectively filed her application for DIB on May 17, 2017. (Tr. 10). In her

 application, Plaintiff alleged disability beginning on April 13, 2017, due to a back injury with

 degenerative disc disease in two lumbar discs, and a right knee injury. (Tr. 10, 202). An

 administrative hearing was held on September 27, 2018, at which Plaintiff appeared with

 counsel and testified. (Tr. 10, 48-66).

        On March 6, 2019, the ALJ issued an unfavorable decision. (Tr. 7). The ALJ found

 that during the relevant time period, Plaintiff had an impairment or combination of

 impairments that were severe: degenerative disc disease and degenerative joint disease. (Tr.

 12-13). However, after reviewing all of the evidence presented, the ALJ determined that

 Plaintiff’s impairments did not meet or equal the severity of any impairment listed in the


                                                1
Case 3:19-cv-03046-ELW Document 15 <ifrestricted> Filed 05/15/20 Page 2 of 3
                             PageID #: 544


 Listing of Impairments found in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 13-14). The

 ALJ found that Plaintiff retained the residual functional capacity (RFC) to perform light work

 as defined in 20 CFR 404.1567(b), except she could only occasionally stoop, kneel, crouch,

 and crawl. (Tr. 14-18).

         With the help of a vocational expert, the ALJ found Plaintiff would be able to perform

 any of her past relevant work as a retail sales clerk, cashier, or checker. (Tr. 18). Alternatively,

 the ALJ found Plaintiff could perform the representative occupations of price tag ticketer or

 sales attendant. (Tr. 20). The ALJ found Plaintiff was not disabled from April 13, 2017,

 through September 30, 2018, the date last insured. (Id.).

         Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

 pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal briefs, and the

 case is now ready for decision. (Docs. 13, 14).

         This Court’s role is to determine whether the Commissioner’s findings are supported

 by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

 Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

 mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

 be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

 supports the Commissioner’s decision, the Court may not reverse it simply because substantial

 evidence exists in the record that would have supported a contrary outcome, or because the

 Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

 Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent




                                                  2
Case 3:19-cv-03046-ELW Document 15 <ifrestricted> Filed 05/15/20 Page 3 of 3
                             PageID #: 545


 positions from the evidence and one of those positions represents the findings of the ALJ, the

 decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff’s brings a single point on appeal, whether the ALJ erred by applying the

 vocational grids mechanically. (Doc. 13). The Commissioner argues the ALJ did not err as the

 ALJ found Plaintiff not disabled at step four, when he found she could perform her past

 relevant work. (Doc. 14). The Court has reviewed the entire transcript and the parties’ briefs.

 For the reasons stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the

 Court finds Plaintiff’s arguments on appeal to be without merit and finds the record as a whole

 reflects substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision

 is hereby summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See

 Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the

 ALJ).

         IT IS SO ORDERED this 15th day of May 2020.

                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               3
